DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iizuka (US 7,210,589 B2).
Referring to Claim 1: Iizuka discloses a transport vehicle (3) that transports a transport object (2) (Fig. 1), the transport vehicle comprising: 
a fall prevention mechanism (22) that prevents falling of the transport object by advancing a fall prevention member to a space below the transport object (Col. 3, lines 49-58) (Fig. 7); wherein 
the fall prevention mechanism includes: 

a second rotary member (23) including a base end portion supported so as to be rotatable about a second rotation shaft (43) extending along a vertical direction, and a tip end portion (40) to which the first rotary member is attached (Fig. 10) (Col. 4, line 66- Col. 5, line 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Iizuka (US 7,210,589 B2) in view of Kobayashi (US 2014/0047995 A1) (“Kobayashi ‘995”).
Referring to Claim 6: Iizuka further teaches the transport vehicle, wherein the first rotary member (22) is rotated between a first state and a second state in which the tip end portion (22a) of the first rotary member is lifted higher than in the first state (Fig. 7).
Iizuka does not teach that the fall prevention mechanism has an elastic member that generates a moment in a direction of rotating the first rotary member from the first state to the second state. While Iizuka teaches that the wobble prevention member 23 .

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, Iizuka fails to teach a stopper provided on the second rotary member (rotating on a vertical shaft from claim 1) that restricts rotation of the first rotary member (rotating on a horizontal shaft from claim 1). While Iizuka teaches cam grooves 
Regarding claim 3 and depending claim 4, Iizuka fails to teach a slide member attached to the tip of the second rotary member with a vertical shaft and the slide member sliding on a horizontal shaft of the first rotary member, as recited in claim 3. The Examiner finds no obvious reason to modify Iizuka’s second rotary member with a slide member that works in conjunction with a horizontal shaft of the first rotary member. Such a modification would require improper hindsight reasoning.
Regarding claim 5, Iizuka fails to teach that “when the first rotary member is rotated from the first state to the second state, the second rotary member is in a state in which the second rotary member is rotated in one direction until the tip end portion of the second rotary member is in a position past a dead point.” The Examiner finds no obvious reason to modify Iizuka’s second rotary member with a dead point that works in conjunction with the rotation of the first rotary member. Such a modification would require improper hindsight reasoning.

Conclusion
The references made of record and not relied upon are considered pertinent to applicant's disclosure because the references relate to fall prevention mechanisms for overhead transport vehicles: US-8757401-B2 ; US-5165556-A ; US-20200339162-A1 ; US-20200331503-A1 ; US-20200223455-A1 ; US-20190241406-A1 ; US-20170323817-A1 ; US-20130213257-A1 ; US-20110062103-A1 ; US-20080092769-A1 ; and US-20060237525-A1.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617